Citation Nr: 0204141	
Decision Date: 05/06/02    Archive Date: 05/14/02	

DOCKET NO.  95-37 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation benefits for a cervical spine 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  The RO determined that the 
veteran's claim for compensation benefits for osteomyelitis 
due to a root canal pursuant to the criteria of 38 U.S.C.A. 
§ 1151 was not well grounded.

The Board remanded this case to the RO for additional 
development and adjudicative action in July 1997.  

In August 2000 the RO affirmed the denial of entitlement to 
compensation benefits for a cervical spine disorder pursuant 
to the criteria of 38 U.S.C.A. § 1151.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal that can be obtained has 
been obtained.  In addition, the VA has fulfilled its duty to 
assist the veteran in the development of all facts pertinent 
to this claim under both the new and old criteria for the 
evaluation of claims before the VA.

2.  The record contains competent medical evidence that 
disassociates the veteran's cervical spine disorder and 
treatment of the nonservice-connected disability at a VA 
Medical Center (VAMC) in 1981 or 1985.  No competent medical 
evidence supports this claim.


CONCLUSION OF LAW

The criteria for compensation benefits for a cervical spine 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, and 3.358 
(2001) and 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran has contended that his cervical spine disorder is 
the result of treatment following his discharge from active 
service.  Accordingly, a review of his service medical 
records from May 1976 to May 1980 is not warranted.  VA 
medical records indicate that the veteran was treated for a 
history of left mandibular dental abscesses in January 1985.  
He noted progressive pain and swelling in the left floor of 
the mouth and the submandibular area, extending over to the 
midline of the neck.  He underwent treatment of multiple 
submental abscesses, with extraction of teeth numbers 17 and 
18, and drainage of multiple submental abscesses.  Medical 
records from January to February 1985 indicate that there 
were no complications to this treatment.  At this time, no 
neck disorder was indicated.  The veteran was discharged on 
February 1, 1985, and followed on an outpatient basis.  

In November 1991, more than six years after the treatment in 
question, the veteran filed a claim seeking compensation 
benefits for a disability associated with the treatment in 
1985.  Treatment reports were obtained by the RO at that time 
and indicate treatment for a cervical spine disorder many 
years after the treatment in question.  A magnetic resonance 
imaging (MRI) performed in October 1991 revealed a status 
post C4, C5 osteomyelitis, with anterior wedging of both 
vertebral bodies.  

Cervical stenosis, extending from C3-4 to C6-7, was also 
indicated.  Outpatient treatment records, while noting the 
treatment in 1985, failed to indicate an association between 
this condition and the veteran's treatment in 1985.  

In 1995, the RO undertook extensive efforts to obtain the 
veteran's treatment records.  Medical records before the 
Board include the veteran's original treatment reports from 
the Seattle and Spokane, Washington, VAMCs.  In August 1991, 
the medical records indicate that the veteran was transferred 
from the Spokane, Washington VAMC following a three-month 
history of neck pain and the recent onset of left leg 
symptoms.  At this time, it was noted that the neck pain had 
an "insidious onset over the last month" and had gradually 
worsened over the past 10 days prior to this admission.  
Significantly, treatment reports failed to note an 
association between this disability and his treatment in 1985 
or 1981.

At a VA evaluation held in August 1992, the veteran indicated 
that in 1981 he had a root canal performed on the left upper 
molar tooth.  It was indicated that he had had no problems 
until 1985, when he developed a toothache and facial 
cellulitis.  In June 1991, he was reported to have developed 
"sudden" pain in the lower posterior neck and upper back.  He 
was diagnosed with pain of the lower cervical and upper 
thoracic areas of the back radiating down the left upper 
extremity.  The etiology of this disability was reported to 
be unknown.  

In March 1995, the veteran contended that he had near "fatal" 
surgery at the Spokane VAMC.  He appears to indicate that his 
neck disability is the result of an injury from treatment at 
the Spokane, Washington, VAMC.  In April 1995, his mother 
wrote to VA and requested that he receive a pension for at 
least part of his pain and suffering because she could not 
help him.

In April 1995, the RO requested a medical opinion from a 
rating board doctor.  The veteran's records were reviewed.  
The rating board doctor noted that the veteran had very poor 
dental hygiene.  

It was the conclusion of the physician that a consequence of 
the Ludwig's angina was the cervical spinal infection and the 
subsequent difficulties.  However, it was concluded that the 
veteran's own actions were the cause of the dental decay and 
abscesses.  This, it was concluded, led to the Ludwig's 
angina.  

In light of the United States Court of Appeals for Veterans 
Claims (Court) determination in Austin v. Brown, 6 Vet. 
App. 547, 552 (1993), the Board has placed limited probative 
value regarding the 1995 opinion, notwithstanding the fact 
that this medical opinion was obtained by the RO many years 
prior and that both the veteran and his representative have 
had the opportunity to review it.  The May 1995 medical 
opinion was specifically noted within the rating action of 
May 1995.  

In his August 1995 notice of disagreement, the veteran stated 
that root canal treatment begun in late 1980 or early 1981.  
In his November 1995 substantive appeal, he noted root canal 
work done in 1981 at the Spokane VA hospital, more than 
15 years earlier.  He indicated his belief that a record of 
this treatment does exist.  Importantly, he did not contend, 
nor has he ever indicated, that this (or any other treatment 
report) would reveal negligence or a disability caused by 
this VA treatment.

At a hearing held before a hearing officer at the RO in March 
1996, the veteran again cited treatment at a VAMC in 1980 or 
early 1981.  He appears to contend that his cervical spine 
disorder is the result of treatment in both 1985 and 1981.  A 
definition of "Ludwig's angina" from Merck's Manual, 16th 
edition, was associated with the claims folder at this time.  

It is indicated that this condition is a rapidly spreading, 
bilateral, indurated cellulitis occurring in both the 
sublingual and submaxillary spaces without abscess formation 
or lymphatic involvement.  It was noted that Ludwig's angina 
usually develops from dental or periodontal infection and 
that it may be incurred in association with problems caused 
by poor dental hygiene.  

In 1996, the RO undertook an extensive effort to obtain the 
dental records cited by the veteran from 1980 or 1981.  The 
RO contacted the VAMC in Spokane, Washington, on 3 to 4 
occasions in an unsuccessful effort to obtain these records.  
X-ray studies from 1985 were obtained.  However, the 
treatment records cited by the veteran from 1980 or 1981 were 
not located.  At this time, there is no indication that these 
medical records exist or can be obtained.  Notwithstanding, 
in July 1997, the Board remanded this case to the RO for 
additional development.  

The RO made an additional attempt to obtain records pertinent 
to the veteran's claim.  In March 1998, the VAMC in Spokane 
provided additional medical records in support of the 
veteran's case.  These records did not indicate a disability 
associated with treatment in either 1981 or 1985.  The VAMC 
again reported that this was the oldest material they have 
regarding this veteran.  

An additional VA examination was held in March 1998.  The 
examiner noted (as reported by the veteran) that in 1981 he 
had a root canal performed on his left upper molar tooth.  It 
was acknowledged that a review of the pertinent medical 
records was indicated, and a detailed physical examination 
was performed.  The examiner stated that he had been asked to 
determine whether the veteran incurred an additional cervical 
spine disability in conjunction with VA treatment in 1981 
and/or 1985.  

Based on his review of the records, his interview with the 
claimant, and an extensive medical examination, it was the 
medical examiner's opinion that there was no cause-related 
claim as it applies to treatment at the VAMC.  It was found 
that the claimant's condition was the result of a natural 
progression of cervical spinal stenosis as diagnosed at the 
VAMC in Seattle in 1993, not as a result of the history of 
probable cervical osteomyelitis.  It was concluded that this 
condition was merely coincidental with the treatment 
performed by the VAMC.  

In September 1998, the RO attempted to obtain additional 
records from "E.L.T.", M.D.  No response was received.  The 
veteran's representative was notified of this fact.  

In March 1999, the veteran's representative suggested a 
second request for the treatment records of Dr. E.L.T.  
However, medical records already available indicate that this 
is the physician who performed the surgery on the veteran in 
1985. The medical records regarding this treatment are of 
record.  The records already available fail to indicate an 
association between the veteran's treatment and his current 
disability.  

An additional attempt was made to obtain records from the 
VAMC in Seattle, Washington, from January 1980.  In their 
response in April 2000, the VAMC reported that there were no 
records anywhere from the 1980's regarding the veteran.  It 
was specifically noted that the RO has all pertinent records.  

The veteran's representative submitted additional argument in 
March 2001, September 2001, and April 2002.  These 
contentions will be address below.


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist. 

Under the VCAA, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this case, all pertinent evidence is of record.  The veteran 
was afforded opportunities to submit argument on behalf of 
his claim, which he did.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  Numerous efforts have been made to obtain records 
from 1980 or 1981, without success.    


With regard to the representative's specific contentions, in 
April 2002 the representative requested that an independent 
medical evaluation (IME) be obtained.  A rationale for this 
request was not presented.  More importantly, no criticism 
was provided regarding the March 1998 VA medical opinion.  
Accordingly, the basis for obtaining an independent medical 
evaluation is extremely unclear.  It must also be noted that 
there is no medical opinion supporting the veteran's claim, 
further diminishing the need for an IME.  Accordingly, the 
basis for obtaining an independent medical evaluation is not 
found.  It is found that the March 1998 VA medical opinion 
fulfills the duty to assist and the requirements of the 
Board's remand of July 1997.  See Stegall v. West, 11 Vet. 
App. 268 (1998),

In written argument presented by the veteran's representative 
in March 2001, it was contended that because of a change of 
law brought about by the VCAA, a remand by the Board would be 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Based on a review of 
the veteran's hearing testimony in March 1996, the 
supplemental statement of the case of November 1996 and 
August 2000, and the statement of the case of September 1995, 
the Board finds no basis to remand this case to the RO under 
the VCAA.  In April 2001, the RO, specifically noting the 
VCAA, cited what evidence VA had on file and what information 
VA needed from the veteran.  No direct response was ever 
received regarding this request for information.  

The Board concludes that the discussions in the rating 
decision, the statement of the case, supplemental statements 
of the case, and the Board's remand of July 1997, informed 
the veteran of the information needed to substantiate his 
claims and complied with VA notification requirements under 
the VCAA.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case, and other 
letters to the veteran have informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

In this case, an extensive effort has been undertaken to 
obtain records regarding the veteran's alleged root canal 
treatment at a VAMC in 1980 or 1981, without result.  As 
noted above, the veteran at no time has indicated that these 
treatment records would indicate the presence of a cervical 
spine disorder or provide information that would support his 
claim.  The medical records (assuming they ever existed or 
did exist but are now lost) would only indicate treatment for 
a root canal.  Accordingly, in view of the veteran's own 
contentions, these medical records would not support the 
claim.  In any event, the Board finds that further efforts to 
attempt to obtain these VA medical records would serve no 
constructive purpose.  Extensive efforts to obtain these 
medical records have failed.  The VAMC, at many times, has 
specifically indicated that these medical records are not 
available. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  


Compensation benefits pursuant to 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  

The Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."



On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:



Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the "old" criteria following the Gardner 
determination are clearly the more favorable to the veteran, 
as they do not require that he establish the element of fault 
or negligence.  

However, inasmuch as the original claim brought pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed nearly four 
years prior to October 1, 1997 (November 1991), the 
provisions of 38 U.S.C.A. § 1151 in effect from October 1, 
1997 forward are inapplicable to the claim.  See VAOPGCPREC 
40-97.

Regarding the veteran's own contentions that he has a 
disability as a result of treatment from a VAMC, the Court 
has made clear that a lay party is not competent to provide 
evidence to matters requiring expertise derived from 
specialized knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1994).  

The Court has consistently made clear that a lay person is 
not competent to render medical opinions regarding the 
etiology of disorders and disabilities and cannot diagnose 
medical conditions.  Such an opinion is entitled to no 
probative weight.  Cromley v Brown, 7 Vet. App. 376, 379 
(1995).  Consequently, the lay medical assertions to the 
effect that he has some disability or aggravation of a 
disability as a result of VA treatment is neither competent 
nor probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred, he is not competent to diagnose the etiology 
of his own disability or to determine that this disability 
was the result of VA treatment.  

The Board finds no medical evidence to establish that any 
disability the veteran currently suffers is the result of VA 
treatment.  Regarding the contention that his root canal 
treatment somehow caused a disorder, the Board finds no 
medical evidence in support of his claim.  With regard to the 
citation to Merck's Manual, the Board finds that this 
citation does not support the veteran's case as it notes that 
this disability (Ludwig's angina) may occur with problems 
caused by "poor dental hygiene" as well as such things as 
tooth extractions or trauma.  As there is no indication that 
the tooth extraction caused this condition and significant 
medical evidence to support the conclusion that this 
condition was caused by poor dental hygiene that resulted in 
the tooth extraction, the claim must fail.




The Board finds extensive medical evidence against this claim 
including, but not limited to, the VA medical opinion of 
March 1998.  Based on a review of this medical determination, 
the Board has found that this medical opinion is entitled to 
great probative value.  

Simply stated, the veteran has provided absolutely no medical 
evidence in support of his contention that the root canal 
allegedly performed at the Spokane VAMC caused his current 
difficulties.  

The veteran's own contentions indicate that the disability at 
issue began several years after this treatment.  In this 
regard, it is important for him to understand that even if 
the disability is the result of his dental condition, there 
is absolutely no evidence that would support the conclusion 
that VA treatment caused or aggravated this condition.  

There is also no medical evidence that supports the view that 
the VAMC failure to find or treat this disability in 1985 
(assuming it existed at that time) caused or worsened the 
condition.

A detailed review of the medical evidence indicates no 
residual disability associated with treatment by VA in 1981 
or at any other time.  Further, even assuming that the 
veteran underwent root canal treatment in 1980 or 1981 at a 
VAMC, there is no indication that this treatment caused the 
disorder in question.  As medical records clearly indicate, 
it is the veteran's failure with dental hygiene that caused 
this disorder.  

Under the framework applicable in the matter, "malpractice or 
negligence" is not the issue.  The sole issue before the 
Board is whether any disability resulting from VA treatment 
of the veteran at any VAMC.  Under Gardner, the Board is 
required to find only a disability or aggravation of 
preexisting disability caused by VA medical or surgical care.  


The record contains no competent medical evidence to link VA 
medical or surgical care with the current disability.  In 
fact, extensive medical evidence refutes this contention.  
Accordingly, even under the lower standard (in existence 
prior to congressional action) this claim is denied.

In making this determination, the Board has reviewed the 
evidence of record.  This would include the veteran's 
statements regarding the severe disabilities he associates 
with treatment at the VAMC.  However, the fact that the 
veteran underwent treatment at a VAMC does not provide a 
reasonable basis to presuppose that any of his current 
disabilities are the result of treatment received in 1980, 
1981, or 1985.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1900).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to compensation benefits for a cervical spine 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151.  See 
Gilbert, supra.



ORDER

Entitlement to compensation benefits for a cervical spine 
disorder pursuant to the criteria of 38 U.S.C.A. § 1151 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

